 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
 4   Fax: (702)586-3023
     E-Mail: mbalaban@balaban-law.com
 5
     Attorney for Plaintiff
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11                                                )       CASE NO. 2:17-cv-03109-JAD-VCF
     SONIA GRIVE ,
                                                  )
12                                                )       STIPULATION AND ORDER CONTINUING
                                                  )       THE DATE THAT THE PARTIES MUST
13                                                )       FILE THEIR JOINT PRE-TRIAL ORDER
                    Plaintiff,                    )       [LR 7-1; LR IA 6-2]
14                                                )
           vs.                                    )       (First Request)
15                                                )
                                                  )
16   CLARK COUNTY, a political subdivision, and )
     municipality including its department, CLARK )
17                                                )
     COUNTY, ELECTION DEPARTMENT,
                                                  )
18                                                )
                    Defendant.                    )
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
22
             On December 3, 2019 this Court entered its order granting in part and denying in part
23
     Defendant Clark County’s motion for summary judgment and referred the case for a mandatory
24
     settlement conference which has been scheduled for January 28, 2020 at 10 a.m. before the
25
     Honorable Cam Ferenbach.
26
             THIS BEING THE CASE, IT IS HEREBY STIPULATED AND AGREED by and
27
28   between the parties' respective counsels of record pursuant to LR 7-1 and LR IA 6-2 that the filing




                                                      1
 1   of the joint pre-trial order be extended to 30 days after the scheduled settlement conference on
 2   January 28, 2020 or by February 27, 2020, if settlement of the case is not reached at the settlement
 3   conference.
 4           Said continuance is being stipulated to save the time, money and energy needed to prepare
 5   the pre-trial order if in fact the case is settled at the settlement conference.
 6
             This stipulation is being filed past the 30 days after the Court’s order denying in part
 7
     summary judgment due to mis-calendaring and the fact that Plaintiff's counsel was out of town
 8
     over the Christmas holiday from December 25th to January 1st and Defendant’s counsel was also
 9
     out of town over the Christmas holiday from December 22nd to December 28th. In addition both
10
     counsel were working on other matters in December.
11
             No previous continuances or extensions have been requested or granted as to the filing of
12
     the joint pre-trial order. Thus the parties feel that good cause exists to order this stipulation.
13
14
15     LAW OFFICES OF MICHAEL P.                     LEWIS BRISBOIS BISGAARD
       BALABAN                                       & SMITH LLP
16
17     /s/ Michael P. Balaban                         /s/ Robert W. Freeman
       Michael P. Balaban, Esq.                      Robert W. Freeman, Esq.
18     10726 Del Rudini St.                          6385 S. Rainbow Boulevard,
       Las Vegas, NV 89141                           Suite 600
19     Attorney for Plaintiff                        Las Vegas, NV 89118
20                                                   Attorney for Defendant
       Dated: January 6, 2020
21                                                   Dated: January 6, 2020
22
                                                     IT IS SO ORDERED:
23
24
25                                                   ________________________________
                                                     UNITED STATES DISTRICT JUDGE OR
26                                                   Dated: January
                                                     UNITED  STATES7,MAGISTRATE
                                                                      2020.       JUDGE
27
                                                     Dated: January        , 2020
28



                                                          2
